DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to filling filed on November 18th, 2020.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
The certified copy has been filed and claims the benefit of priority from the People’s Republic of China Patent Application No. CN202010039506.9, filed on January 15th ,2020, the entire contents of which are incorporated herein by reference. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 18th, 2020.was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the
information disclosure statement is being considered by the examiner.
Claim Objections
Claims 15 is objected to because of the following informalities:
• In claim 15, line 2, “comprises features rearding variation trend” should read “comprises features regarding variation trend”  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 6-11, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petersen (US Pub. No. 20190316922).

As per claim 1, Petersen teaches A driving scene understanding method, being applicable to a neural network, wherein the driving scene method is implemented by a processor in a self-driving device such that the processor is caused to perform the following operations: identifying a stress driving behavior of a human driver; (Petersen, see at least [0047] where neural Network is used to provide the necessary data processing required to take stress data and also see Fig. 3 in which data is collected containing the stress evaluation of a user.); 
determining a class of the identified stress driving behavior; (Petersen, see at least [0042] wherein the evaluation of stress data, the stress data collected from sensors, and factors related to stress can be used to more accurately classify stress levels of a user.);
determining at least one target according to the identified stress driving behavior, the class of the stress driving behavior and driving scene information corresponding to the stress driving behavior, wherein the driving scene information comprises at least one of the following: a reference track, an actual traveling track, static obstacle information, dynamic obstacle information, and road information; (Petersen, see at least [0016] which environment information can be determined by any traffic, roadways, man-made or natural objects that a vehicle would come in contact when traveling on the road. Driving in certain conditions might increase the stress the driver is feeling and at high levels of stress, the invention can detect the location and traffic environment. Where many sensors can measure how stressed an occupant may be and determining a calculated stress level.)
and performing driving scene understanding according to the determined at least one target. (Petersen, see at least [0037] in which based on the driver’s stress levels, stored preferences, or history of the driver, a route can be determined to a specific destination to avoid stressful areas such as certain environmental or traffic conditions.);

As per claim 4, Petersen teaches The method according to claim 2, wherein determining the class of the identified stress driving behavior comprises: identifying a second feature of the stress driving behavior data by using a classification network in the neural network, and marking the stress driving behavior data with a class label according to the identified second feature, wherein the class label comprises at least one of the following: stopping, car-following, overtaking and avoiding. (Petersen, see at least [0030] wherein if a vehicle is stopping in traffic, an increased stress level can be detected and the vehicle may provide a new route based on this data. Also see [0016] in which a plurality of sensors are used to collect data, and with this collected data, a stress level can be calculated. Examiner notes that a feature can be data collected from the sensor.); 

As per claim 6, Petersen teaches The method according to claim 1, wherein determining the at least one target according to the identified stress driving behavior, the class of the stress driving behavior and driving scene information corresponding to the stress driving behavior comprises: performing, by using an attention network in the neural network, attention processing on the stress driving behavior according to the class of the stress driving behavior; (Petersen, see at least [0040] where a neural network or any other algorithm may use information from the vehicle to create a network, in which an algorithm is weighted toward the emotion of the occupant. See also [0030] in which a heightened emotional state can be detected without being classified as a level of stress. For example, a user is singing very loudly, no action should be taken. Examiner notes that in this case, the invention is being attentive to the users state and determining the user is not under any stress.); 
determining the at least one target based on the stress driving behavior on which the attention processing is performed and the driving scene information corresponding to the stress driving behavior; (Petersen, see at least [0040] where a neural network or any other algorithm may use information from the vehicle to create a network, in which an algorithm is weighted toward the emotion of the occupant. See also [0030] in which a heightened emotional state can be detected without being classified as a level of stress. For example, a user is singing very loudly, no action should be taken as the user is not stressed. If there is an increased level of stress detected and the vehicle is stopped in traffic, a new driving route can be used in response to the stress level. Examiner notes that for the case of the user singing, if the invention can be used to determine the user is not under any stress in this situation, it can be used to determine if a user is stressed in a different situation.); 
performing a safe distance identification on each of the at least one target by using a responsibility sensitive safety circuit; (Petersen, see at least [0051] where a stress map can be used to display an affective traffic environment in which the map can display an area of what is around the vehicle less than, between or greater than distances provided. The area includes geographical, man-made structures, and any traffic information.);
and for a target corresponding to a safe distance less than a preset value, marking the target with an attention label. (Petersen, see at least [0051] where the stress map displays geographical, man-made structures, any traffic information, and etc. and displays these items based on any distance from the vehicle, less than, between or greater than the distances provided.);

As per claim 7, Petersen teaches The method according to claim 6, wherein performing, according to the class of the stress driving behavior, the attention processing on the stress driving behavior by using the attention network comprises: for a stress driving behavior of a stopping class, detecting whether a traffic light exists in a traveling direction of the driving device, wherein in response to that a traffic light exists, determining the traffic light as the target and marking the traffic light with the attention label; (Petersen, see at least [0030] wherein an increased level of stress can be detected when the vehicle is stopped in traffic. Also see at least [0051] where a stress map is used to display an effective traffic environment, which can include any traffic information related to traffic speeds. Distances from the vehicle is also included. Examiner notes that in [0030] when a vehicle is stopped in traffic, can indicate many reasons for the stop, including a traffic light, stop sign, etc. Examiner notes that a traffic light can be included as traffic related information since it is related to traffic speeds.); 
and in response to that no traffic light exists, paying attention around the driving device. (Petersen, see at least [0051] where a stress map is used to display an effective traffic environment, which can include any traffic information related to traffic speeds. Examiner notes that a traffic light can be included since it is related to traffic speeds. Therefore, if no traffic light exists, the stress map will continue to display all other relevant information that is near.); 

As per claim 8, Petersen teaches The method according to claim 7, further comprising at least one of the following: for a stress driving behavior of an overtaking class, paying attention in front of and beside the driving device; for a stress driving behavior of a car-following class, paying attention in front of the driving device; and for a stress driving behavior of an avoiding class, paying attention in front of, behind and beside the driving device. (Petersen, see at least [0048] in which step 316 can predict the stress level of the driver as they navigate through the stress map. Also see [0051] in which the stress map is an area displayed of a radius of any distance from the vehicle, less than, between or greater than a distance(s) provided. The stress map can contain geographical, structures, other vehicles, and traffic information such as speeds, congestion, and etc. Examiner notes that in the event that the driver is in a congested traffic zone, the driver would be paying attention to all other vehicles/objects surrounding the vehicle as they drive.).

As per claim 10, Petersen teaches A track planning method, applied to a track planning module of a self-driving device, the method being implemented by a processor and comprising: obtaining driving scene information, wherein the driving scene information comprises at least one of the following: a reference track, an actual traveling track, static obstacle information, dynamic obstacle information, and road information; (Petersen, see at least [0016] which environment information can be determined by any traffic, roadways, man-made or natural objects that a vehicle would come in contact when traveling on the road. Driving in certain conditions might increase the stress the driver is feeling and at high levels of stress, the invention can detect the location and traffic environment. Where many sensors can measure how stressed an occupant may be and determining a calculated stress level.)
and performing track planning by using a track planning model and the obtained driving scene information, wherein training data used by the track planning model is classified and/or marked with a driving scene understanding result obtained by using the method according to claim 1. (Petersen, see at least [0016] which environment information can be determined by any traffic, roadways, man-made or natural objects that a vehicle would come in contact when traveling on the road. Driving in certain conditions might increase the stress the driver is feeling and at high levels of stress, the invention can detect the location and traffic environment. Where many sensors can measure how stressed an occupant may be and determining a calculated stress level.)
and determining, based on the action feature of the target, semantic description information of the target as a driving scene understanding result. (Petersen, see at least [0037] wherein based on a determined stress level, history of the driver’s stress level, and stored preferences, the driver may enter a route to a destination and a route can be determined. The driver can indicate a low stress route should be the best route, and the system can determine an affective traffic environment based on the vehicles location, destination and traffic conditions and recommend a route that would cause the driver the least stress.).

As per claim 11, Petersen teaches An electronic device, comprising: a processor; (Petersen, see at least [0026] in which cameras and displays are using a processor to communicate data.);
and a memory to store instructions executable to the processor, wherein when the instructions are executed, the processor is caused to implement the following operations: identifying a stress driving behavior of a human driver; (Petersen, see at least Fig. 3 in which data is collected containing the stress evaluation of a user. Also see [0021] in which stored information can include computer-useable instructions and can perform steps after this depending on the situation.);
determining a class of the identified stress driving behavior; (Petersen, see at least [0042] wherein the evaluation of stress data, the stress data collected from sensors, and factors related to stress can be used to more accurately classify stress levels of a user.);
determining at least one target according to the identified stress driving behavior, the class of the stress driving behavior and driving scene information corresponding to the stress driving behavior, wherein the driving scene information comprises at least one of the following: a reference track, an actual traveling track, static obstacle information, dynamic obstacle information, and road information; (Petersen, see at least [0016] which environment information can be determined by any traffic, roadways, man-made or natural objects that a vehicle would come in contact when traveling on the road. Driving in certain conditions might increase the stress the driver is feeling and at high levels of stress, the invention can detect the location and traffic environment.)
and performing driving scene understanding according to the determined at least one target. (Petersen, see at least [0037] in which based on the driver’s stress levels, stored preferences, or history of the driver, a route can be determined to a specific destination to avoid stressful areas such as certain environmental or traffic conditions.);

As per claim 14, Petersen teaches The electronic device according to claim 12, wherein the determining a class of the identified stress driving behavior comprises: identifying, by using a classification network in a neural network, a second feature of the stress driving behavior data, and marking the stress driving behavior data with a class label according to the identified second feature, wherein the class label comprises at least one of the following: stopping, car-following, overtaking and avoiding. (Petersen, see at least [0030] wherein if a vehicle is stopping in traffic, an increased stress level can be detected and the vehicle may provide a new route based on this data. Also see [0016] in which a plurality of sensors are used to collect data, and with this collected data, a stress level can be calculated. Examiner notes that a feature can be data collected from the sensor.);

As per claim 16, Petersen teaches The electronic device according to claim 11, wherein determining the at least one target corresponding to the stress driving behavior according to the identified stress driving behavior, the class of the stress driving behavior and driving scene information corresponding to the stress driving behavior comprises: performing, by using an attention network in a neural network, attention processing on the stress driving behavior according to the class of the stress driving behavior; (Petersen, see at least [0040] where a neural network or any other algorithm may use information from the vehicle to create a network, in which an algorithm is weighted toward the emotion of the occupant. See also [0030] in which a heightened emotional state can be detected without being classified as a level of stress. For example, a user is singing very loudly, no action should be taken. Examiner notes that in this case, the invention is being attentive to the user’s state and determining the user is not under any stress.); 
determining the at least one target based on the stress driving behavior on which the attention processing is performed and the driving scene information corresponding to the stress driving behavior, and performing a safe distance identification on each of the at least one target by using a responsibility sensitive safety circuit; (Petersen, see at least [0040] where a neural network or any other algorithm may use information from the vehicle to create a network, in which an algorithm is weighted toward the emotion of the occupant. See also [0030] in which a heightened emotional state can be detected without being classified as a level of stress. For example, a user is singing very loudly, no action should be taken as the user is not stressed. If there is an increased level of stress detected and the vehicle is stopped in traffic, a new driving route can be used in response to the stress level. Also see at least [0051] where a stress map can be used to display an affective traffic environment in which the map can display an area of what is around the vehicle less than, between or greater than distances provided. The area includes geographical, man-made structures, and any traffic information. Examiner notes that for the case of the user singing, if the invention can be used to determine the user is not under any stress in this situation, it can be used to determine if a user is stressed in a different situation.);
and for a target corresponding to a safe distance less than a preset value, marking the target with an attention label. (Petersen, see at least [0051] where the stress map displays geographical, man-made structures, any traffic information, and etc. and displays these items based on any distance from the vehicle, less than, between or greater than the distances provided.);

As per claim 17, Petersen teaches The electronic device according to claim 16, wherein the performing, according to the class of the stress driving behavior, attention processing on the stress driving behavior by using an attention network comprises: for a stress driving behavior of a stopping class, detecting whether a traffic light exists in a traveling direction of the driving device, wherein in response to that a traffic light exists, determining the traffic light as the target and marking the traffic light with the attention label; (Petersen, see at least [0030] wherein an increased level of stress can be detected when the vehicle is stopped in traffic. Also see at least [0051] where a stress map is used to display an effective traffic environment, which can include any traffic information related to traffic speeds. Distances from the vehicle is also included. Examiner notes that in [0030] when a vehicle is stopped in traffic, can indicate many reasons for the stop, including a traffic light, stop sign, etc. Examiner notes that a traffic light can be included as traffic related information since it is related to traffic speeds.); 
and in response to that no traffic light exists, paying attention around the driving device. (Petersen, see at least [0051] where a stress map is used to display an effective traffic environment, which can include any traffic information related to traffic speeds. Examiner notes that a traffic light can be included since it is related to traffic speeds. Therefore, if no traffic light exists, the stress map will continue to display all other relevant information that is near.);

As per claim 18, Petersen teaches The electronic device according to claim 17, wherein performing, according to the class of the stress driving behavior, the attention processing on the stress driving behavior by using the attention network further comprises at least one of the following: for a stress driving behavior of an overtaking class, paying attention in front of and beside the driving device;  for a stress driving behavior of a car-following class, paying attention in front of the driving device; and for a stress driving behavior of an avoiding class, paying attention in front of, behind and beside the driving device. (Petersen, see at least [0048] in which step 316 can predict the stress level of the driver as they navigate through the stress map. Also see [0051] in which the stress map is an area displayed of a radius of any distance from the vehicle, less than, between or greater than a distance(s) provided. The stress map can contain geographical, structures, other vehicles, and traffic information such as speeds, congestion, and etc. Examiner notes that in the event that the driver is in a congested traffic zone, the driver would be paying attention to all other vehicles/objects surrounding the vehicle as they drive.)

As per claim 20, Petersen teaches A non-transitory computer-readable storage medium, storing computer-readable program code, wherein when the computer-readable program code is executed by a processor, the processor is caused to implement the following operations: identifying a stress driving behavior of a human driver; (Petersen, see at least Fig. 3 in which data is collected containing the stress evaluation of a user. Also see [0021] in which stored information can include computer-useable instructions and can perform steps after this depending on the situation.);
determining a class of the identified stress driving behavior; (Petersen, see at least [0042] wherein the evaluation of stress data, the stress data collected from sensors, and factors related to stress can be used to more accurately classify stress levels of a user.);
determining at least one target corresponding to the stress driving behavior according to the identified stress driving behavior, the class of the stress driving behavior and driving scene information corresponding to the stress driving behavior, wherein the driving scene information comprises at least one of the following: a reference track, an actual traveling track, static obstacle information, dynamic obstacle information, and road information; (Petersen, see at least [0016] which environment information can be determined by any traffic, roadways, man-made or natural objects that a vehicle would come in contact when traveling on the road. Driving in certain conditions might increase the stress the driver is feeling and at high levels of stress, the invention can detect the location and traffic environment.)
and performing driving scene understanding according to the determined at least one target. (Petersen, see at least [0037] in which based on the driver’s stress levels, stored preferences, or history of the driver, a route can be determined to a specific destination to avoid stressful areas such as certain environmental or traffic conditions.);











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen (US Pub. No.20190316922), in view of Xiang (U.S Pub. No. 20200031363).

As per claim 2, Petersen doesn’t specifically disclose The method according to claim 1, wherein identifying the stress driving behavior of a human driver comprises: obtaining driving behavior data of the human driver in a time sequence, wherein the driving behavior data comprises a velocity of a driving device and a steering angle of the driving device; and searching, by using a search network in the neural network, the driving behavior data for partial driving behavior data having a first feature as stress driving behavior data.
However, Xiang discloses The method according to claim 1, wherein identifying the stress driving behavior of a human driver comprises: obtaining driving behavior data of the human driver in a time sequence, wherein the driving behavior data comprises a velocity of a driving device and a steering angle of the driving device; (Xiang, see at least [0015] in which shows the control behavior information in which the behavior information includes the torsion value for turning the steering wheel and records this data for many time periods and compares the behavior data to the different instances to determine which time period had the greater value.)
and searching, by using a search network in the neural network, the driving behavior data for partial driving behavior data having a first feature as stress driving behavior data. (Xiang, see at least [0023] where the control behavior identified corresponds to a predetermined type of control behavior and prevents the vehicle control apparatus from mistakenly determining stress reaction behavior. Examiner notes that data collected to determine driving behavior can include partial data as it will continue to collect various amounts of data until it determines that the user is under stress in order to ensure a mistake does not occur when determining a stress reaction.);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the system in Petersen such that it incorporates Xiang’s teaching of a control behavior to comprise of a variation with the velocity and steering angle of the driving device, being able to accept data in any form to be disclosed as a feature of stress behavior and obtain driving behavior data from multiple times concerning the steering angle of the device. (Dax, see at least [0023]).

As per claim 3, Petersen doesn’t specifically disclose The method according to claim 2, wherein the first feature comprises features regarding change amount in the velocity and the steering angle of the driving device.
However, Xiang discloses The method according to claim 2, wherein the first feature comprises features regarding change amount in the velocity and the steering angle of the driving device. (Xiang, see at least Fig. 3 in which the control behavior is determining if the turning of the steering wheel is stress behavior information.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the system in Petersen such that it incorporates Xiang’s teaching of a control behavior to comprise of a variation with the velocity and steering angle of the driving device. (Dax, see at least Fig. 3).

As per claim 5, Petersen doesn’t specifically disclose The method according to claim 4, wherein the second feature comprises features regarding change trend in the velocity and the steering angle of the driving device.
However, Xiang discloses The method according to claim 4, wherein the second feature comprises features regarding change trend in the velocity and the steering angle of the driving device. (Xiang, see at least Fig. 3 in which the control behavior is determining if the turning of the steering wheel is stress behavior information.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the system in Petersen such that it incorporates Xiang’s teaching of a control behavior to comprise of a variation with the velocity and steering angle of the driving device. (Dax, see at least Fig. 3).

As per claim 12, Petersen doesn’t specifically disclose The electronic device according to claim 11, wherein the identifying a stress driving behavior of a human driver comprises: obtaining driving behavior data of the human driver in a time sequence, wherein the driving behavior data comprises a velocity of a driving device and/or a steering angle of the driving device; and searching, by using a search network, the driving behavior data for partial driving behavior data having a first feature as stress driving behavior data. 
However, Xiang discloses The electronic device according to claim 11, wherein the identifying a stress driving behavior of a human driver comprises: obtaining driving behavior data of the human driver in a time sequence, wherein the driving behavior data comprises a velocity of a driving device and/or a steering angle of the driving device;  (Xiang, see at least [0015] in which shows the control behavior information in which the behavior information includes the torsion value for turning the steering wheel and records this data for many time periods and compares the behavior data to the different instances to determine which time period had the greater value.)
and searching, by using a search network, the driving behavior data for partial driving behavior data having a first feature as stress driving behavior data. (Xiang, see at least [0023] where the control behavior identified corresponds to a predetermined type of control behavior and prevents the vehicle control apparatus from mistakenly determining stress reaction behavior. Examiner notes that data collected to determine driving behavior can include partial data as it will continue to collect various amounts of data until it determines that the user is under stress in order to ensure a mistake does not occur when determining a stress reaction.);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the system in Petersen such that it incorporates Xiang’s teaching of a control behavior to comprise of a variation with the velocity and steering angle of the driving device, being able to accept data in any form to be disclosed as a feature of stress behavior and obtain driving behavior data from multiple times concerning the steering angle of the device. (Dax, see at least [0023]).
As per claim 13, Petersen doesn’t specifically disclose The electronic device according to claim 11, wherein the first feature comprises features regarding variations in the velocity and the steering wheel of the driving device. 
However, Xiang discloses The electronic device according to claim 11, wherein the first feature comprises features regarding variations in the velocity and the steering wheel of the driving device. (Xiang, see at least Fig. 3 in which the control behavior is determining if the turning of the steering wheel is stress behavior information.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the system in Petersen such that it incorporates Xiang’s teaching of a control behavior to comprise of a variation with the velocity and steering angle of the driving device. (Dax, see at least Fig. 3).

As per claim 15, Petersen doesn’t specifically disclose The electronic device according to claim 14, wherein the second feature comprises features rearding variation trend in the velocity and the steering angle of the driving device
However, Xiang discloses The electronic device according to claim 14, wherein the second feature comprises features rearding variation trend in the velocity and the steering angle of the driving device. (Xiang, see at least Fig. 3 in which the control behavior is determining if the turning of the steering wheel is stress behavior information.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the system in Petersen such that it incorporates Xiang’s teaching of a control behavior to comprise of a variation with the velocity and steering angle of the driving device. (Dax, see at least Fig. 3).

Allowable Subject Matter
Claim(s) 9 and 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

As per claim 9, the prior art fails to explicitly teach The method according to claim 1, wherein the driving scene information comprises at least image frame information, and the performing driving scene understanding according to the determined at least one target comprises: for each of the at least one target, extracting an image feature corresponding to the target by performing convolution processing on a plurality of image frames related to the target with a convolutional neural network (CNN) in the neural network; allocating, based on the image feature, a weight to each of the image frames with a long short-term memory (LSTM) network in the neural network, capturing, according to each of the image frames to which the weight is allocated, an action feature of the target with an optical flow method; and determining, based on the action feature of the target, semantic description information of the target as a driving scene understanding result.

As per claim 19, the prior art fails to explicitly teach The electronic device according to claim 12, wherein the driving scene information comprises at least image frame information, and the performing driving scene understanding according to the determined at least one target comprises: for each of the at least one target, extracting an image feature corresponding to the target by performing convolution processing on a plurality of image frames related to the target with a convolutional neural network (CNN) in the neural network; allocating, based on the image feature, a weight to each of the image frames with a long short-term memory (LSTM) network in the neural network; capturing, according to each of the image frames to which the weight is allocated, an action feature of the target with an optical flow method; and determining, based on the action feature of the target, semantic description information of the target as a driving scene understanding result.
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ANWAR MOHAMED whose telephone number is (571)
272-3562. The examiner can normally be reached during the hours, 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you
have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free).

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661